DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 11 February 20201 is acknowledged.
This application is in condition for allowance except for the presence of claims 10-20 directed to inventions non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.

EXAMINER'S AMENDMENT
BEGIN EXAMINER’S AMENDMENT
In the claims:
Claims 10-20 are cancelled.
END EXAMINER’S AMENDMENT

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a display device comprising: a display including: a front surface; a back surface opposite to the front surface; and first optically anisotropic molecules disposed between the front surface and the back surface, wherein the display is configurable to either: receive image light at the front surface and diffuse the 
None of the prior art of record alone or in combination discloses the claimed invention.
Perreault et al. (US 2019/0265477) discloses a display device comprising: a display including: a front surface; a back surface opposite to the front surface; and first optically anisotropic molecules disposed between the front surface and the back surface, wherein the display is configurable to either: receive image light at the front surface and diffuse the image light to output diffused image light from the front surface; or receive ambient light at the back surface and output the ambient light from the front surface; and an optical assembly including: an optical assembly substrate having a substantially uniform thickness; a reflector coupled to the optical assembly substrate; and a beam splitter coupled to the optical assembly substrate.
However, Perreault does not expressly disclose wherein the optical assembly is configurable to: transmit a portion of the diffused image light at a first optical power via 
Claims 2-9 are allowed by virtue of dependency from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flynn et al. (US 2016/0363777) discloses a display device comprising: a display including: a front surface; a back surface opposite to the front surface; and first optically anisotropic molecules disposed between the front surface and the back surface, and a reflector coupled to the optical assembly substrate; and a beam splitter coupled to the optical assembly substrate.
Robbins et al. (US 2013/0314793) discloses a display device comprising: a display including: a front surface; a back surface opposite to the front surface; and first optically anisotropic molecules disposed between the front surface and the back surface, and a reflector coupled to the optical assembly substrate; and a beam splitter coupled to the optical assembly substrate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/12/2021